Citation Nr: 0828050	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-39 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $1,539.47, to 
include whether the debt was properly created.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Committee on Waivers (COW) at the Muskogee, Oklahoma, 
Regional Office (RO), which denied waiver of repayment of a 
valid debt.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims files reveals several missing 
documents which are potentially relevant to the veteran's 
claims.  Additional development is required to associate this 
evidence with the file.

The COW refers to a January 2006 letter which requested 
evidence and information from the veteran.  This document is 
not contained in the file before the Board and therefore 
cannot be reviewed to determine what notice and assistance 
was provided the veteran in connection with the matter at 
hand.  Copies of all such correspondence to the veteran must 
be included in the file.

The Board notes that August 2006 "Claimant Folder Notes" 
indicate that the school at which the veteran enrolled stated 
he was dropped for nonpayment, and that it was asked to 
provide information on class attendance.  Other 
correspondence from the school indicates that the veteran 
withdrew prior to the start of classes, and was not in fact 
dropped.  For his part, the veteran alleges that he attended 
classes for a month before learning he had been disenrolled.  
In the August 2006 statement of the case, the RO lists among 
the evidence "Verbal communications with Shasta College" 
but fails to indicate the substance of such communications, 
either in the listing or in discussion.  

The evidence on file is incomplete, and that which is on file 
appears contradictory.  Additional development is required to 
ensure that all pertinent documents are added to the claims 
file prior to appellate review.  A remand is required to 
clarify the circumstances of disenrollment, to include 
attendance during the first month of classes.

Finally, the Board notes that the veteran has referred to 
payment of his education bills via credit card.  He has not 
supplied documentation of these payments, but neither has he 
been asked to substantiate his allegation.  The veteran 
should be asked to provide documentation from his credit card 
company and/or the school of payment of his education 
expenses.  He should also again be asked to provide a 
financial statement describing his current status to assist 
VA in evaluating the propriety of requiring repayment of any 
valid debt.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that VA requires 
both a current financial statement and 
documentation of the credit card payment 
of his education costs between June and 
August 2005.

2.  Obtain, in writing or memorialized in 
a completed VA Form 119, a statement from 
Shasta College documenting the 
circumstances of the veteran's 
disenrollment from classes effective 
August 15, 2005.  Such statement should 
address whether the veteran withdrew from 
class or was administratively dropped, and 
whether the veteran attended classes for 
any period subsequent to August 15, 2005.  
Documentation of billing and notice to the 
veteran of any actions taken by the school 
is requested.

3.  Obtain and add to the record copies of 
all other documents pertinent to this 
claim.  Specifically noted in this regard 
are records of notice sent to the veteran 
regarding this matter.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




